NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50165

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00995-RGK

  v.
                                                 MEMORANDUM*
RONALD HERBERT ELLIS, a.k.a.
Blaster,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Ronald Herbert Ellis appeals from the district court’s order denying his

second 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ellis contends that he is entitled to a sentence reduction because the Fair

Sentencing Act of 2010 (“FSA”) reduces the mandatory minimum sentence for his

crack cocaine conviction and because subsequent amendments to the Sentencing

Guidelines lowered the Guidelines range applicable to his offense. We review de

novo whether the district court had authority to modify a defendant’s sentence

under section 3582(c)(2). See United States v. Austin, 676 F.3d 924, 926 (9th Cir.

2012).

      Ellis’s 120-month sentence was the statutory mandatory minimum at the

time of sentencing. See 21 U.S.C. § 841(b)(1)(A) (2007). Because the FSA’s

reduced mandatory minimums do not apply to defendants sentenced before its

effective date, a reduction in Ellis’s sentence would not be consistent with the

policy statements issued by the Sentencing Commission, and the district court

therefore lacked authority to modify Ellis’s sentence. See 18 U.S.C.

§ 3582(c)(2); U.S.S.G § 1B1.10 cmt. n.1(A); United States v. Augustine, 712 F.3d

1290, 1295 (9th Cir. 2013).

      AFFIRMED.




                                          2                                    12-50165